OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:September 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Vote Summary Report Reporting Period: 07/01/2013 to 06/30/2014 Location(s):All Locations Institution Account(s):Towle Deep Value Fund Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction OfficeMax Incorporated OMX 07/10/2013 USA 67622P101 Special 05/28/2013 67622P101 Approve Merger Agreement Mgmt Yes For For For OfficeMax Incorporated OMX 07/10/2013 USA 67622P101 Special 05/28/2013 67622P101 Advisory Vote on Golden Parachutes Mgmt Yes For For For OfficeMax Incorporated OMX 07/10/2013 USA 67622P101 Special 05/28/2013 67622P101 Adjourn Meeting Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 06/27/2013 Auto- Approved 06/27/2013 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Donald R. Chappel Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Irwin S. Cohen Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Philip L. Francis Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Robert G. Miller Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Mark A. Neporent Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Matthew E. Rubel Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Wayne C. Sales Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director John T. Standley Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Elect Director Lenard Tessler Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Ratify Auditors Mgmt Yes For For For SUPERVALU INC. SVU 07/16/2013 USA Annual 05/22/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 06/27/2013 Auto- Approved 06/27/2013 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Annual Meeting Agenda Mgmt No FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Reelect H. Raymond Bingham as Director Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Reelect Willy C. Shih as Director Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Reappoint Lawrence A. Zimmerman as Director Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Approve Reappointment of Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Approve Issuance of Shares without Preemptive Rights Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Approve Changes to the Method of Payment of Compensation Payable to our Non-Employee Directors Mgmt Yes For For For FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Special Meeting Agenda Mgmt No FLEXTRONICS INTERNATIONAL LTD. FLEX 07/29/2013 Singapore Y2573F102 Annual/ Special 06/03/2013 Y2573F102 Authorize Share Repurchase Program Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 07/17/2013 Auto- Approved 07/17/2013 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Star Bulk Carriers Corp. SBLK 09/23/2013 Marshall Isl Y8162K121 Annual 08/01/2013 Y8162K105 Elect Petros Pappas as Class C Director Mgmt Yes For For For Star Bulk Carriers Corp. SBLK 09/23/2013 Marshall Isl Y8162K121 Annual 08/01/2013 Y8162K105 Elect Spyros Capralos as Class C Director Mgmt Yes For Withhold Withhold Star Bulk Carriers Corp. SBLK 09/23/2013 Marshall Isl Y8162K121 Annual 08/01/2013 Y8162K105 Ratify Ernst & Young (Hellas) Certified Auditors-Accountants S.A. as Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 09/20/2013 Auto- Approved 09/20/2013 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Dole Food Company, Inc. DOLE 10/31/2013 USA Special 09/27/2013 Approve Merger Agreement Mgmt Yes For For For Dole Food Company, Inc. DOLE 10/31/2013 USA Special 09/27/2013 Advisory Vote on Golden Parachutes Mgmt Yes For For For Dole Food Company, Inc. DOLE 10/31/2013 USA Special 09/27/2013 Adjourn Meeting Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 10/17/2013 Auto- Approved 10/17/2013 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Meritor, Inc. MTOR 01/23/2014 USA 59001K100 Annual 11/15/2013 59001K100 Elect Director Joseph B. Anderson, Jr. Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 01/23/2014 USA 59001K100 Annual 11/15/2013 59001K100 Elect Director Rhonda L. Brooks Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 01/23/2014 USA 59001K100 Annual 11/15/2013 59001K100 Elect Director William J. Lyons Mgmt Yes For Withhold Withhold Meritor, Inc. MTOR 01/23/2014 USA 59001K100 Annual 11/15/2013 59001K100 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Meritor, Inc. MTOR 01/23/2014 USA 59001K100 Annual 11/15/2013 59001K100 Ratify Auditors Mgmt Yes For For For Meritor, Inc. MTOR 01/23/2014 USA 59001K100 Annual 11/15/2013 59001K100 Amend Omnibus Stock Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 01/04/2014 Auto- Approved 01/04/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Troy A. Clarke Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director John D. Correnti Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Michael N. Hammes Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Vincent J. Intrieri Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director James H. Keyes Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Stanley A. McChrystal Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Samuel J. Merksamer Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Mark H. Rachesky Mgmt Yes For Withhold Withhold Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Elect Director Michael Sirignano Mgmt Yes For For For Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Ratify Auditors Mgmt Yes For For For Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Navistar International Corporation NAV 03/10/2014 USA 63934E108 Annual 01/10/2014 63934E108 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote SH Yes None For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 02/20/2014 Auto- Approved 02/20/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Neil R. Bonke Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Michael J. Clarke Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Eugene A. Delaney Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director John P. Goldsberry Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Joseph G. Licata, Jr. Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Mario M. Rosati Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Wayne Shortridge Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Jure Sola Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Elect Director Jackie M. Ward Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Ratify Auditors Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Amend Omnibus Stock Plan Mgmt Yes For For For Sanmina Corporation SANM 03/10/2014 USA Annual 01/17/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 02/21/2014 Auto- Approved 02/21/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Jones Group Inc. JNY 04/07/2014 USA 48020T101 Special 03/05/2014 48020T101 Approve Merger Agreement Mgmt Yes For For Against The Jones Group Inc. JNY 04/07/2014 USA 48020T101 Special 03/05/2014 48020T101 Adjourn Meeting Mgmt Yes For For Against The Jones Group Inc. JNY 04/07/2014 USA 48020T101 Special 03/05/2014 48020T101 Advisory Vote on Golden Parachutes Mgmt Yes For For Against Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed plewis 03/25/2014 plewis 03/25/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director William J. Conaty Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director James A. Firestone Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Werner Geissler Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Peter S. Hellman Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Richard J. Kramer Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director W. Alan McCollough Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director John E. McGlade Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Michael J. Morell Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Roderick A. Palmore Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Stephanie A. Streeter Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Thomas H. Weidemeyer Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Elect Director Michael R. Wessel Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Ratify Auditors Mgmt Yes For For For The Goodyear Tire & Rubber Company GT 04/14/2014 USA Annual 02/18/2014 Require Independent Board Chairman SH Yes Against Against Against Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/12/2014 Auto- Approved 04/12/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director John W. Alden Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director Fred A. Allardyce Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director William M. Legg Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director Judy R. McReynolds Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director John H. Morris Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director Craig E. Philip Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director Steven L. Spinner Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director Janice E. Stipp Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Elect Director Robert A. Young, III Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Ratify Auditors Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Amend Omnibus Stock Plan Mgmt Yes For For For Arkansas Best Corporation ABFS 04/23/2014 USA Annual 02/24/2014 Amend Omnibus Stock Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 03/22/2014 Auto- Approved 03/22/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Paul J. Liska Mgmt Yes For For For CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Jose O. Montemayor Mgmt Yes For For For CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Thomas F. Motamed Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Don M. Randel Mgmt Yes For For For CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Joseph Rosenberg Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Andrew H. Tisch Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director James S. Tisch Mgmt Yes For Withhold Withhold CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Elect Director Marvin Zonis Mgmt Yes For For For CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For CNA Financial Corporation CNA 04/23/2014 USA Annual 02/28/2014 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/01/2014 Auto- Approved 04/01/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Rodney F. Chase Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Gregory J. Goff Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Robert W. Goldman Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Steven H. Grapstein Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director David Lilley Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Mary Pat McCarthy Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director J.W. Nokes Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Susan Tomasky Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Michael E. Wiley Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Elect Director Patrick Y. Yang Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Tesoro Corporation TSO 04/29/2014 USA Annual 03/06/2014 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/01/2014 Auto- Approved 04/01/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Jared L. Cohon Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director J. Edward Coleman Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Alison Davis Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Nathaniel A. Davis Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Denise K. Fletcher Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Leslie F. Kenne Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Lee D. Roberts Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Elect Director Paul E. Weaver Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Ratify Auditors Mgmt Yes For For For Unisys Corporation UIS 05/01/2014 USA Annual 03/03/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/03/2014 Auto- Approved 04/03/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Jerry D. Choate Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Joseph W. Gorder Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director William R. Klesse Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Deborah P. Majoras Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Donald L. Nickles Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Philip J. Pfeiffer Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Robert A. Profusek Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Susan Kaufman Purcell Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Stephen M. Waters Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Randall J. Weisenburger Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Elect Director Rayford Wilkins, Jr. Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Ratify Auditors Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Pro-rata Vesting of Equity Awards SH Yes Against For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Adopt Quantitative GHG Goals for Products and Operations SH Yes Against For For Valero Energy Corporation VLO 05/01/2014 USA 91913Y100 Annual 03/04/2014 91913Y100 Report on Lobbying Payments and Policy SH Yes Against For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/15/2014 Auto- Approved 04/15/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Argo Group International Holdings, Ltd. AGII 05/06/2014 Bermuda G0464B107 Annual 03/03/2014 G0464B107 Elect Director H. Berry Cash Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 05/06/2014 Bermuda G0464B107 Annual 03/03/2014 G0464B107 Elect Director John R. Power, Jr. Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 05/06/2014 Bermuda G0464B107 Annual 03/03/2014 G0464B107 Elect Director Mark E. Watson, III Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 05/06/2014 Bermuda G0464B107 Annual 03/03/2014 G0464B107 Approve Omnibus Stock Plan Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 05/06/2014 Bermuda G0464B107 Annual 03/03/2014 G0464B107 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Argo Group International Holdings, Ltd. AGII 05/06/2014 Bermuda G0464B107 Annual 03/03/2014 G0464B107 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/02/2014 Auto- Approved 04/02/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Air Transport Services Group, Inc. ATSG 05/08/2014 USA 00922R105 Annual 03/12/2014 00922R105 Elect Director James H. Carey Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 05/08/2014 USA 00922R105 Annual 03/12/2014 00922R105 Elect Director J. Christopher Teets Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 05/08/2014 USA 00922R105 Annual 03/12/2014 00922R105 Ratify Auditors Mgmt Yes For For For Air Transport Services Group, Inc. ATSG 05/08/2014 USA 00922R105 Annual 03/12/2014 00922R105 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/26/2014 Auto- Approved 04/26/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Gregory H. Boyce Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director William A. Coley Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director William E. James Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Robert B. Karn, III Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Henry E. Lentz Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Robert A. Malone Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director William C. Rusnack Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Michael W. Sutherlin Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director John F. Turner Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Sandra A. Van Trease Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Alan H. Washkowitz Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Elect Director Heather A. Wilson Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Ratify Auditors Mgmt Yes For For For Peabody Energy Corporation BTU 05/08/2014 USA Annual 03/14/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/23/2014 Auto- Approved 04/23/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Cal Dive International, Inc. DVR 05/13/2014 USA 12802T101 Annual 03/14/2014 12802T101 Elect Director John T. Mills Mgmt Yes For For For Cal Dive International, Inc. DVR 05/13/2014 USA 12802T101 Annual 03/14/2014 12802T101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Cal Dive International, Inc. DVR 05/13/2014 USA 12802T101 Annual 03/14/2014 12802T101 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/23/2014 Auto- Approved 04/23/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Cloud Peak Energy Inc. CLD 05/14/2014 USA 18911Q102 Annual 03/21/2014 18911Q102 Elect Director William Fox, III Mgmt Yes For For For Cloud Peak Energy Inc. CLD 05/14/2014 USA 18911Q102 Annual 03/21/2014 18911Q102 Elect Director James Voorhees Mgmt Yes For For For Cloud Peak Energy Inc. CLD 05/14/2014 USA 18911Q102 Annual 03/21/2014 18911Q102 Ratify Auditors Mgmt Yes For For For Cloud Peak Energy Inc. CLD 05/14/2014 USA 18911Q102 Annual 03/21/2014 18911Q102 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/26/2014 Auto- Approved 04/26/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Commercial Vehicle Group, Inc. CVGI 05/15/2014 USA Annual 03/26/2014 Elect Director David R. Bovee Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 05/15/2014 USA Annual 03/26/2014 Elect Director Richard P. Lavin Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 05/15/2014 USA Annual 03/26/2014 Approve Omnibus Stock Plan Mgmt Yes For For For Commercial Vehicle Group, Inc. CVGI 05/15/2014 USA Annual 03/26/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For Against For Commercial Vehicle Group, Inc. CVGI 05/15/2014 USA Annual 03/26/2014 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed plewis 05/12/2014 plewis 05/12/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Elect Director Sallie B. Bailey Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Elect Director Gregory B. Kenny Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Elect Director Gregory E. Lawton Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Elect Director Craig P. Omtvedt Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Elect Director Patrick M. Prevost Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Elect Director John E. Welsh, III Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Ratify Auditors Mgmt Yes For For For General Cable Corporation BGC 05/15/2014 USA Annual 03/17/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/30/2014 Auto- Approved 04/30/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Renewable Energy Group, Inc. REGI 05/15/2014 USA 75972A301 Annual 03/31/2014 75972A301 Elect Director Jeffrey Stroburg Mgmt Yes For For For Renewable Energy Group, Inc. REGI 05/15/2014 USA 75972A301 Annual 03/31/2014 75972A301 Elect Director Christopher D. Sorrells Mgmt Yes For For For Renewable Energy Group, Inc. REGI 05/15/2014 USA 75972A301 Annual 03/31/2014 75972A301 Amend Omnibus Stock Plan Mgmt Yes For For For Renewable Energy Group, Inc. REGI 05/15/2014 USA 75972A301 Annual 03/31/2014 75972A301 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Renewable Energy Group, Inc. REGI 05/15/2014 USA 75972A301 Annual 03/31/2014 75972A301 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/30/2014 Auto- Approved 04/30/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Mark D. Millett Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Richard P. Teets, Jr. Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director John C. Bates Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Keith E. Busse Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Frank D. Byrne Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Traci M. Dolan Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Paul B. Edgerley Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Jurgen Kolb Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director James C. Marcuccilli Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Bradley S. Seaman Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Elect Director Gabriel L. Shaheen Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Ratify Auditors Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Approve Nonqualified Employee Stock Purchase Plan Mgmt Yes For For For Steel Dynamics, Inc. STLD 05/15/2014 USA Annual 03/17/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 04/30/2014 Auto- Approved 04/30/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction SWIFT ENERGY COMPANY SFY 05/20/2014 USA Annual 03/21/2014 Elect Director Deanna L. Cannon Mgmt Yes For For For SWIFT ENERGY COMPANY SFY 05/20/2014 USA Annual 03/21/2014 Elect Director Douglas J. Lanier Mgmt Yes For For For SWIFT ENERGY COMPANY SFY 05/20/2014 USA Annual 03/21/2014 Amend Omnibus Stock Plan Mgmt Yes For For For SWIFT ENERGY COMPANY SFY 05/20/2014 USA Annual 03/21/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For SWIFT ENERGY COMPANY SFY 05/20/2014 USA Annual 03/21/2014 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/08/2014 Auto- Approved 05/08/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Elect Director Michael P. Angelini Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Elect Director Richard H. Booth Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Elect Director Karen C. Francis Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Elect Director David J. Gallitano Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Elect Director Wendell J. Knox Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Elect Director Robert J. Murray Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Approve Omnibus Stock Plan Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Approve Stock-for-Salary/Bonus Plan Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Approve Qualified Employee Stock Purchase Plan Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Approve Executive Incentive Bonus Plan Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For The Hanover Insurance Group, Inc. THG 05/20/2014 USA Annual 03/25/2014 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/08/2014 Auto- Approved 05/08/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Thomas D. O'Malley Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Spencer Abraham Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Jefferson F. Allen Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Martin J. Brand Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Wayne A. Budd Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director David I. Foley Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Dennis M. Houston Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Elect Director Edward F. Kosnik Mgmt Yes For For For PBF Energy Inc. PBF 05/21/2014 USA 69318G106 Annual 03/25/2014 69318G106 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/07/2014 Auto- Approved 05/07/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Aegean Marine Petroleum Network Inc ANW 05/22/2014 Marshall Isl Y0017S102 Annual 03/28/2014 Y0017S102 Elect Peter C. Georgiopoulos as Director Mgmt Yes For Withhold Withhold Aegean Marine Petroleum Network Inc ANW 05/22/2014 Marshall Isl Y0017S102 Annual 03/28/2014 Y0017S102 Elect John P. Tavlarios as Director Mgmt Yes For Withhold Withhold Aegean Marine Petroleum Network Inc ANW 05/22/2014 Marshall Isl Y0017S102 Annual 03/28/2014 Y0017S102 Elect Spyridon Fokas as Director Mgmt Yes For Withhold Withhold Aegean Marine Petroleum Network Inc ANW 05/22/2014 Marshall Isl Y0017S102 Annual 03/28/2014 Y0017S102 Ratify Deloitte Hadjipavlou Sofianos & Cambanis S.A. as Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/21/2014 Auto- Approved 05/21/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Kerrii B. Anderson Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Howard W. Barker, Jr. Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Clare M. Hasler-Lewis Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Craig E. Huss Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Edward F. Lonergan Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Jeffrey N. Simmons Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Steven P. Stanbrook Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Elect Director Ronald V. Waters, III Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Ratify Auditors Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Reduce Supermajority Vote Requirement Mgmt Yes For For For Chiquita Brands International, Inc. CQB 05/22/2014 USA Annual 03/24/2014 Stock Retention/Holding Period SH Yes Against For Against Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed plewis 05/20/2014 plewis 05/20/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Gregory S. Anderson Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Mark B. Dunkerley Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Lawrence S. Hershfield Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Zac S. Hirzel Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Randall L. Jenson Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Bert T. Kobayashi, Jr. Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Tomoyuki Moriizumi Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Crystal K. Rose Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Elect Director Richard N. Zwern Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Ratify Auditors Mgmt Yes For For For Hawaiian Holdings, Inc. HA 05/22/2014 USA Annual 03/24/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/09/2014 Auto- Approved 05/09/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Jane D. Carlin Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director James O. Egan Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Thomas P. Gibbons Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Allan Z. Loren Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Glen A. Messina Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Gregory J. Parseghian Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Charles P. Pizzi Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Deborah M. Reif Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Elect Director Carroll R. Wetzel, Jr. Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Approve Omnibus Stock Plan Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Ratify Auditors Mgmt Yes For For For PHH Corporation PHH 05/22/2014 USA Annual 03/26/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/13/2014 Auto- Approved 05/13/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Titan Machinery Inc. TITN 05/29/2014 USA 88830R101 Annual 04/04/2014 88830R101 Elect Director Tony Christianson Mgmt Yes For For For Titan Machinery Inc. TITN 05/29/2014 USA 88830R101 Annual 04/04/2014 88830R101 Elect Director James Irwin Mgmt Yes For For For Titan Machinery Inc. TITN 05/29/2014 USA 88830R101 Annual 04/04/2014 88830R101 Elect Director Theodore Wright Mgmt Yes For For For Titan Machinery Inc. TITN 05/29/2014 USA 88830R101 Annual 04/04/2014 88830R101 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Titan Machinery Inc. TITN 05/29/2014 USA 88830R101 Annual 04/04/2014 88830R101 Ratify Auditors Mgmt Yes For For For Titan Machinery Inc. TITN 05/29/2014 USA 88830R101 Annual 04/04/2014 88830R101 Approve Omnibus Stock Plan Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/15/2014 Auto- Approved 05/15/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Howard I. Atkins Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Leslie Stone Heisz Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director John R. Ingram Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Dale R. Laurance Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Linda Fayne Levinson Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Scott A. McGregor Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Alain Monie Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Wade Oosterman Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Elect Director Joe B. Wyatt Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Ingram Micro Inc. IM 06/04/2014 USA Annual 04/07/2014 Ratify Auditors Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 05/23/2014 Auto- Approved 05/23/2014 Total Shares: Issuer Name Ticker Meeting Date Country Provider Security ID Meeting Type Record Date Shares Voted Shares Instructed Votable Shares Primary CUSIP Proposal Text Proponent Votable Proposal Mgmt Rec ISS Rec Vote Instruction Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director Robert F. Agnew Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director Timothy J. Bernlohr Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director William J. Flynn Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director James S. Gilmore, III Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director Carol B. Hallett Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director Frederick McCorkle Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Elect Director Duncan J. McNabb Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Ratify Auditors Mgmt Yes For For For Atlas Air Worldwide Holdings, Inc. AAWW 06/16/2014 USA Annual 04/21/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Yes For For For Institutional Account Detail (IA Name, IA Number) Custodian Account Number Ballot Status Instructor Name Date Instructed Approver Name Date Approved Votable Shares Shares Voted Towle Deep Value Fund, tdvfx Confirmed Auto-Instructed 06/14/2014 Auto- Approved 06/14/2014 Total Shares: SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 26, 2014 * Print the name and title of each signing officer under his or her signature.
